Title: Topics for Consultation with Heads of Departments, 10 February 1803
From: Jefferson, Thomas
To: 


          
            
              on or after 10 Feb. 1803
            
          
          
            
              Sy. War.
              Wafford’s settlemt. qu. if Indns. wd accept rent?
            
            
              
              instruct Meigs to bring settlemt. of Cherokee road to an end
            
            
              
              settle Wafford’s affair.
            
            
              
              Wilkinson & Dinsmore to purchase above Yazoo of Choctaws
            
            
              
              to examine our rt betw. Tombigbee, Alibama
            
            
              
              Harrison to buy of Kaskaskias
            
            
              
              of the Pioria chief
            
            
              
              to settle bounds with Kickapoos, Poutewatamies & Weauhs.
            
            
              
              gallies at Fort Adams.
            
            
              
              ord. to posts on Ohio & Missi to stop persons going down with hostile views.
            
            
              Sy. Treasy.
              Genl. Dearborne’s case.
            
            
              
              Ellicot’s case.
            
            
              
              Natchez. Acts. 1801–2. pa. 145.
            
            
              Sy. Navy.
              guncarriages Marocco.
            
            
              Council.
              Removals. Boston.
            
            
              
              Tripoli.
            
            
              Sy. of state.
              Lincoln’s opn on Danish ship. case of War onskan. 2. Rob. 299.
            
          
        